Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.
 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1 AND  29 are allowable because the prior art fail to show or render obvious to the claim limitation: “receiving a radio resource control connection release message that indicates a set of at least one single-frequency network area included in a serving radio access network-based notification area; identifying, by a user equipment operating in a radio resource control inactive state or a radio resource control idle state, one or more single-frequency network synchronization signals or one or more single-frequency network paging signals associated with a first single-frequency network area; determining whether a reselection condition is satisfied based at least in part on identifying the one or more single-frequency network synchronization signals or the one or more single-frequency network paging signals, wherein the reselection condition comprises a first 
For claims 22 and 30 are allowable because the prior art fail to show or render obvious to the claim limitation: “identifying a single-frequency network area associated with a user equipment operating in a radio resource control inactive state or a radio resource control idle state; identifying a service class of the user equipment; selecting whether an area reselection procedure includes instructions for decoding a system information block based at least in part on the single-frequency network area and the service class of the user equipment; and transmitting, by a base station, a radio resource control connection release message that comprises an indication of whether the area reselection procedure includes decoding the system information block.”

SIVAVAKEESAR et al. US 20200015196 A1 in para. [0089] teaches base station's RRC Connection Release message includes at least one of: information identifying a release cause (e.g. `RRC-inactive` and/or the like, which may be included information identifying a paging area associated with the mobile device 3 (for example, a list of all cells/cell IDs that are included in the RAN based paging area, preferably with their respective tracking area codes/identifiers. However, the prior art fails to teach the claim limitation cited above.

Martin et al. US20200389868A1 in para. [0107-0109] teaches base stations that belong to a RAN notification area (tracking area) are listed in an RRC message (e.g. received by the terminal device before it entered the RRC connected inactive state). The position of the base stations in this notification area list provides an index of the individual base stations. When the terminal device receives a paging message, it knows the base station from which it received that paging message (because it is camped to that base station) and may thus determine the index of the base station from which it received the paging message. In step U5, the terminal device then may then use a preamble in its paging response corresponding to a combination of the base preamble received in the paging message and the index for the base station on which it is 500, and the UE determines that it received a paging message from the base station with index=5 in the RAN notification area, the terminal device may use preamble number 505 its paging response in step U5. However, the prior art fails to teach the claim limitation cited above.

Murray et al. US 20140086208 A1 in para. [0054] teaches inter-frequency reselection may be based on absolute priorities in which a WTRU may try to camp on a highest priority frequency available. The absolute priorities of different E-UTRAN frequencies may be provided to the WTRU in the SI via an RRCConnectionRelease message or SIBs. If, however, priorities are provided in dedicated signaling, the WTRU may ignore all the priories provided in the SI. However, the prior art fails to teach the claim limitation cited above.

Sharma et al. US 20200280959 A1 in para. [0067] teaches step S17 the terminal device may be configured to decode system information broadcast, SIB, signalling transmitted by the second network access node to facilitate the response to the paging message, for example in the even the terminal device needs to acquire cell-specific information associated with the second network access node to respond to the paging message using the second network access node. New/updated WUS configuration information may, for example, be received from the second network access node in an RRC message, e.g. an RRC connection release message when in RRC_CONNECTED mode in response to the paging message, or in a cell selection/reselection procedure after returning to RRC_IDLE you mode. However, the prior art fails to teach the claim limitation cited above.

Kim et al. US 20190394693 A1 in para. [0104] and FIGS. 2CA and 2CB teaches  cell reselection refers to a process for reselecting a serving cell so that a moving terminal can be connected to a cell having the best channel state. Priority information for frequencies may be broadcasted via an SIB, or may be provided to a particular terminal through an RRC connection release message which is dedicated RRC signaling. Although the terminal already has priority information for frequencies via an SIB, if the terminal receives UE-specific priority information through RRC signaling, the priority information of the SIB is disregarded. However, the prior art fails to teach the claim limitation cited above.

Martin et al. US 20200045690 A1 in para. [0091] teaches the terminal device may be provided with the indication of the changed configuration information in association with a paging message to allow the terminal device to receive the reconfiguration information without establishing an active RRC connection or decoding system information messages. However, the prior art fails to teach the claim limitation cited above.

Therefore, claims 1-30 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468